DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/21 has been entered.

Response to Amendment
The amendments filed on 01/11/21 has been entered.  Claims 1, 3-8, 11-54 remain pending.  Claims 1, 11, 23, 24, 27, 32, 34, 39, 43, 46, 47, 52 have been amended.  Claims 2, 9 and 10 have been canceled.  No new claims were added. 
Applicant’s arguments with respect to claim(s) 1-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	
Regarding claim 24, claim recites “and wherein the processing unit is programmed to receive and separate a direct broadcast component of the radio broadcast signal from a received combination of the re-radiated broadcast signal and the direct broadcast signal” which does not have support in the specification as the specification does not state that a separation is made between the direct signal and the re-radiated signal. 
Regarding claim 43, the claim recites the limitation “process the broadcast signal components to separate the direct broadcast component of the radio broadcast signal from combination of the radiated broadcast signal component and the direct broadcast signal component” which does not have support in the specification as the specification does not state that a separation is made between the direct signal and the re-radiated signal.
Claims 44 and 45 are dependent on claim 43 and therefore also inherit its deficiencies. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 11-15, 21, 22, 39-42 is/are rejected under Nielsen et al., US 20100188245 in view of Merewether et al., US 7443154 in view of Stolarczyk et al., US 7675289.
Regarding claim 1, Nielsen discloses a system for determining buried utility information (Title), the system comprising: 
a magnetic field sensing locating device (Fig. 4, 5; Locate receiver 10), the locating device comprising: at least one antenna node to sense magnetic fields emitted from a buried utility (Fig. 4,5;Para [0181] “RF antenna 127 (which may include more than one antenna, as described further below) may receive/detect a magnetic field emitted by the target object”); and provide antenna output signals corresponding to the sensed magnetic fields (Fig. 4,5; Output of RF antenna 127);
a receiver circuit having a receiver input to receive the at least one antenna node output signals (Fig. 4; detection circuit 139), electronic circuitry to process the received antenna node output signals, and a receiver output to provide receiver output signals corresponding to the received magnetic field signals (Fig. 4; detection circuit 139 outputs to a processing circuit 133 and/or Processor 118) and 
a processing unit, including one or more processing elements, coupled to the receiver output to receive the receiver output signals (Figs. 4 &15; processor 118), and to a velocity module to receive vehicle velocity data (Figs. 15, 17; accelerometer 1708; Para [0350] states “the accelerometer may output velocity data”); wherein the processing unit is programmed to process the receiver output signals in conjunction with the velocity data [Fig. 15; processor 118 receives signals from detection electronics 131 and operational sensors 1530 which includes the accelerometer 1708] to determine information associated with the location of the buried utility (Para. [0341] - [0349]; “any acceleration data provided by the accelerometer(s) may be integrated to obtain velocity data and/or integrated twice to obtain data about distance traveled”).
Nielsen does not explicitly disclose wherein the antenna node is an omnidirectional antenna to sense the magnetic fields in three orthogonal axes and wherein the locating device is mounted on a vehicle, wherein the vehicle consists of one of an automobile, sport utility vehicle, and a truck.  Mereweather is in the field of detecting buried utilities and teaches an antenna node is an omnidirectional antenna to sense the magnetic fields in three orthogonal axes (Title; Omnidirectional sonde having antenna assembly. See Col. 11 lines 45-50: “each node in antenna array 1008 produces three orthogonal signal components”) and wherein the locating device is mounted on a vehicle (Col. 15 lines 40-45; “vehicle mounted mapping locator”).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Mereweather into Nielsen for the purpose of detecting magnetic fields in multiple directions in order to provide a more accurate measurement of the location of the buried asset without the need for the locator to be oriented correctly so that operator error is reduced. 
Nielsen as modified does not explicitly disclose wherein the vehicle consists of one of an automobile, sport utility vehicle, and a truck. However, Stolarczyk is in the field of detecting underground objects and teaches carrying a detector on a vehicle, wherein the vehicle consists of one of an automobile, sport utility vehicle, and a truck (Fig. 1; car 102 having magnetic field detectors mounted thereto). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen as modified for the benefit of providing sensors on multiple types of vehicles in order to cover longer distances of travel with the sensing devices to increase buried object detection efficiency. 
	Regarding claim 6, Nielsen discloses  further comprising a positioning device integrated into the magnetic field sensing locating device to generate absolute positional data of the buried utility in a geographical coordinate system based on the determine information (Para [0160]; location tracking 130). 
Regarding claim 7, Nielsen discloses wherein the positioning device is one of a high precision global position system (GPS) system and a Global Navigation Satellite System (GNSS) system (Para [0160]; tracking 130 is a gps). 
Regarding claim 8, Nielsen as modified discloses all the limitations of claim 1. Nielsen is silent in further comprising an inductive coupling device mounted on the vehicle to induce current into the buried utility. Stolarczyk teaches an inductive coupling device mounted on the vehicle to induce current into the buried utility (Fig. 1a EM wave 116 created by VMD 114 and induces current in underground electrical pathways). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen for the benefit of providing an induced current so that multiple types of buried assets can be found easily. 
Regarding claim 11, Nielsen is silent wherein the vehicle is one of vehicles such as those moving faster than about 10 meter per second. However, Stolarczyk teaches wherein the vehicle is one of fast moving vehicles such as those moving faster than about 10 meter per second (abstract; car 102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen for the benefit of providing a detection system on a vehicle moving at a desired speed for ease of implementation. 
Regarding claim 12, Nielsen is silent wherein the antenna node comprises at least one of a dodecahedral antenna node comprising twelve antenna coils and a gradient antenna node comprising two or more antenna coils.  Mereweather teaches wherein the antenna node comprises at least one of a dodecahedral antenna node comprising twelve antenna coils and a gradient antenna node comprising two or more antenna coils (Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Mereweather into Nielsen for the benefit of providing an efficient detection system.
Regarding claim 13, Nielsen discloses wherein the magnetic fields include magnetic field signals emitted directly from the buried utility at multiple different frequencies (Para [0125]). 
Regarding claim 14, Nielsen is silent wherein the magnetic fields include radio broadcast signals inducing a current in the buried utility to generate magnetic field around the buried utility. Stolarczyk teaches wherein the magnetic fields include radio broadcast signals inducing a current in the buried utility to generate magnetic field around the buried utility (Col. 6 lines 60-65; “source of the primary EM wave 116 can also be a vertical magnetic dipole, e.g., loop antenna, mounted on a ground vehicle in a convoy, or an opportunistic radio transmitter”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen for the benefit of providing a detection system on a vehicle.
Regarding claim 15, Nielsen is silent in wherein the magnetic fields include a combination of multi-frequency magnetic field signals radiated from the buried utility and radio broadcast signals re-radiated from the buried utility.  Stolarczyk teaches wherein the magnetic fields include a combination of multi-frequency magnetic field signals radiated from the buried utility and radio broadcast signals re-radiated from the buried utility (Fig. 1a; Col. 6 lines 60-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen for the benefit of providing an efficient detection system with multiple redundancies.
Regarding claim 21, Nielsen discloses wherein the information associated with the location of the buried utility includes a position, a depth, and an orientation of the buried utility (para. 0125).  
Regarding claim 22, Nielsen is silent wherein the magnetic field sensing locating device includes a ground tracking device to track ground features to determine further information associated with location of the buried utility.  Stolarczyk teaches wherein the magnetic field sensing locating device includes a ground tracking device to track ground features to determine further information associated with location of the buried utility (Fig. 5; ground points map is a tracker). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen for the benefit of providing a detection system on a vehicle.
Regarding claim 39, Nielsen discloses a system for determining buried utility information, the system comprising: 
a plurality of magnetic field sensing locating devices (Fig. 5 –Locate receiver 110; Para. 0140 - multiple locate devices can be used), the magnetic field sensing locating devices sense one or more buried utilities and determine data associated with the buried utilities (Background; locate device determines presence of cables, pipes, etc.), wherein the data is determined based at least in part of a velocity information associated with corresponding vehicles moving along or across a path of the buried utilities (Figs. 15, 17; accelerometer 1708 may output velocity data to obtain data about distance traveled) ; and 
a remote server communicatively coupled to the magnetic field sensing locating devices (Fig. 4, 5; remote computer 150), to receive and store the data obtained collaboratively from the magnetic field sensing locating devices into a non-transitory memory (Fig.4-5; electronic record 135) wherein the stored collaborated data is retrievable and further processed to determine location information associated with the buried utilities (Figs. 4-7; electronic record 135 may be retrieved to find information about a utilities file and data sets associated with the file). 
Nielsen does not explicitly disclose sensing the magnetic fields in three orthogonal axes and wherein the plurality of locating device is mounted on a plurality of vehicles, wherein the vehicle consists of one of an automobile, sport utility vehicle, and a truck.  Mereweather is in the field of detecting buried utilities and teaches an antenna node is an omnidirectional antenna to sense the magnetic fields in three orthogonal axes (Title; Omnidirectional sonde having antenna assembly. See Col. 11 lines 45-50: “each node in antenna array 1008 produces three orthogonal signal components”) and wherein the locating device is mounted on a vehicle (Col. 15 lines 40-45; “vehicle mounted mapping locator”).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Mereweather into Nielsen for the purpose of detecting magnetic fields in multiple directions in order to provide a more accurate measurement of the location of the buried asset without the need for the locator to be oriented correctly so that operator error is reduced. 
Nielsen as modified does not explicitly disclose wherein the vehicles consists of one of an automobile, sport utility vehicle, and a truck. However, Stolarczyk is in the field of detecting underground objects and teaches carrying a detector on a vehicle, wherein the vehicle consists of one of an automobile, sport utility vehicle, and a truck (Fig. 1; car 102 having magnetic field detectors mounted thereto). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen as modified for the benefit of providing sensors on multiple types of vehicles in order to cover longer distances of travel with the sensing devices to increase buried object detection efficiency. 
Regarding claim 40, Nielsen discloses wherein the data pertaining to each individual buried utility is aggregated and stored separately into the non-transitory memory (Fig. 6-7; data sets and location data are aggregated with separate file identifiers). 
 	Regarding claim 41, Nielsen discloses wherein a mapping unit is coupled to or integrated within the remote server to generate a map depicting location of each of the buried utilities based in part on the determined location information (Fig. 11). 
 	Regarding claim 42, Nielsen discloses wherein the location information includes at least a position, a depth, and an orientation of buried utilities (background). 
Claims 3-5, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al., US 20100188245 in view of Merewether et al., US 7443154 in view of Stolarczyk et al., US 7675289 in view of Freear et al., US 20150061659
Regarding claim 3, Nielsen as modified is silent in further comprising a support assembly attached to the vehicle to support the magnetic field sensing locating device in a substantially fixed orientation on the vehicle. However, Freer teaches comprising a support assembly attached to the vehicle to support the magnetic field sensing locating device in a substantially fixed orientation on the vehicle (Para. [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Freer into Nielsen as modified for the benefit of providing a detection system on a vehicle.
Regarding claim 4, Nielsen as modified is silent wherein the support assembly is made of at least a partially non-metallic and non-electrically conductive material. However, Freer teaches wherein the support assembly is made of at least a partially non-metallic and non-electrically conductive material (Para. [0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Freer into Nielsen as modified for the benefit of providing an efficient detection system.
Regarding claim 5, Nielsen is silent in further comprising a positioning device coupled to the magnetic field sensing locating device to generate absolute positional data of the buried utility in a geographical coordinate system based on the determine information. Freer discloses a positioning device coupled to the magnetic field sensing locating device to generate absolute positional data of the buried utility in a geographical coordinate system based on the determine information (Fig. 3; GPS coupled to the locator). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Freer into Nielsen for the benefit of providing an efficient detection system.
Regarding claim 19, Nielsen is silent wherein the processing unit is further programmed to determine gradient tensors at predefined intervals while moving along or across the path of the buried utility. Freer teaches wherein the processing unit is further programmed to determine gradient tensors at predefined intervals while moving along or across the path of the buried utility (Para [0022]; magnetic gradient measurements performed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Freer into Nielsen for the benefit of providing an efficient detection system for quickly detecting utilities.
 	Regarding claim 20, Nielsen teaches vehicle velocity data to determine information associated with the location of the buried utility. Freer teaches wherein the gradient tensors are processed in conjunction with the receiver output signals (Para [0092]; magnetic gradient measurements processed according to the output signals). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Freer into Nielsen as modified for the benefit of providing an efficient detection system for quickly detecting utilities.
Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al., US 20100188245 in view of Merewether et al., US 7443154 in view of Stolarczyk et al., US 7675289n view of Carter et al., US 20060247847
Regarding claim 16, Nielsen as modified is silent wherein the magnetic fields are filtered at a plurality of sampling intervals of a plurality of bandwidth.  However, Carter teaches wherein magnetic fields are filtered at a plurality of sampling intervals of a plurality of bandwidth (Para [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Carter into Nielsen for the benefit of providing an efficient detection system. 
Regarding claim 17, Nielsen is silent wherein the magnetic fields are filtered at a predefined sampling rate within a range of 5 Hz-20 Hz. However, Carter teaches wherein magnetic fields are filtered at a plurality of sampling intervals of a plurality of bandwidth (Para [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Carter into Nielsen for the benefit of providing an efficient detection system. Nielsen in view of Carter is silent in a sampling rate of 5-20Hz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a desired range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One would be motivated to sample at the desired rate in order to acquire enough sampling points to provide a full sample of the measurement.
Regarding claim 18, Nielsen is silent wherein the magnetic fields are filtered at a predefined sampling rate of 32 Hz. However, Carter teaches wherein magnetic fields are filtered at a plurality of sampling intervals of a plurality of bandwidth ([0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Carter into Nielsen for the benefit of providing an efficient detection system. Nielsen in view of Carter is silent in a sampling rate of 32 Hz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a desired range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One would be motivated to sample at the desired rate in order to acquire enough sampling points to provide a full sample of the measurement.

Claim 23-26, 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al., US 20100188245 in view of Freear et al., US 20150061659 in view of Stolarczyk et al., US 20160097879 in view of Stolarczyk et al., US 7675289
Regarding claim 23, Nielsen discloses a system for determining buried utility information, the system comprising: 
a magnetic field sensing locating devices supported on a vehicle, the magnetic field sensing locating devices include: at least one antenna node to sense magnetic field signals emitted from a buried utility (Fig. 4, 5; “two peak detection antennae 127a and 127b, which may be positioned substantially parallel to each other but at different positions within the locate receiver (e.g., at different heights)”, Para [0182]); and 
a processing unit, including one or more processing elements, coupled to the at least one antenna node to receive the sensed magnetic field signals (Figs. 4 &15; processor 118), and further coupled to a velocity module to receive vehicle velocity data (Figs. 15, 17; accelerometer 1708 may output velocity data), wherein the processing unit is programmed to process the received magnetic field signals in conjunction with the vehicle velocity data to determine information associated with a location of the buried utility (Para. 0341-0349; “any acceleration data provided by the accelerometer(s) may be integrated to obtain velocity data and/or integrated twice to obtain data about distance traveled”); and 
one or more positioning devices, coupled to or integrated within the magnetic field sensing locating devices, to generate absolute positional data of the buried utility based on the information determined by the processing unit (Fig. 15; location tracking system 130 may include a global positioning system (GPS) receiver or a global navigation satellite system (GNSS) receiver). 
Nielsen is silent in wherein there are at least two spaced-apart magnetic field sensing locating devices and the magnetic field sensing devices is spaced apart by at least a partially non-metallic and non-electrically conductive support assembly.  However, Freear teaches a magnetic field sensing assembly used in detecting underground utilities wherein magnetic field sensing devices is spaced apart by at least a partially non-metallic and non-electrically conductive support assembly (Fig. 2; Para [0055] – “a support structure that is preferably formed of materials which are transparent with respect to the magnetic field as far as possible.  Carbon fibre and/or plastic materials are used to this end”).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Freear into Nielsen for the purpose of detecting buried utilities with greater accuracy and without magnetic interference between sensors. 
Nielsen in view of Freear is silent in wherein at least one antenna node to sense AC magnetic field signals emitted from a buried utility, as a result of current flowing therein, in three orthogonal axes.  However, Stolarczyk teaches at least one antenna node to sense AC magnetic field signals emitted from a buried utility, as a result of current flowing therein, in three orthogonal axes (Fig. 1; Para [0009]-[0011]; “three-axis magnetometer in a single pod can provide x,y,z magnetic axes measurements”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen as modified for the benefit of providing an efficient detection system.
Nielsen as modified does not explicitly disclose mounting the devices on vehicles wherein the vehicle consists of one of an automobile, sport utility vehicle, and a truck. However, Stolarczyk is in the field of detecting underground objects and teaches carrying a detector on a vehicle, wherein the vehicle consists of one of an automobile, sport utility vehicle, and a truck (Fig. 1; car 102 having magnetic field detectors mounted thereto). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen as modified for the benefit of providing sensors on multiple types of vehicles in order to cover longer distances of travel with the sensing devices to increase buried object detection efficiency. 
Regarding claim 24, Nielsen is silent wherein the magnetic field signals include multi-frequency magnetic field signals radiated from the buried utility and radio broadcast signals re-radiated from the buried utility and wherein the processing unit is programmed to receive and separate a direct broadcast component of the radio broadcast signal from a received combination of the re-radiated broadcast signal and the direct broadcast signal (Para [0071]-[0072], Fig.8; signals radiated with a broadcast station is in a different range than ones captured by the sensors therefore, separation of these signals is known). Stolarczyk teaches wherein the magnetic fields include a combination of multi-frequency magnetic field signals radiated from the buried utility and radio broadcast signals re-radiated from the buried utility wherein the processing unit is programmed to receive and separate a direct broadcast component of the radio broadcast signal from a received combination of the re-radiated broadcast signal and the direct broadcast signal. (Fig. 1; [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen as modified for the benefit of providing an efficient detection system.
Regarding claim 25, Nielsen as modified is silent wherein the multi-frequency magnetic field signals and the radio broadcast signals are processed simultaneously to determine information associated with the buried utility.  Stolarczyk teaches wherein the multi-frequency magnetic field signals and the radio broadcast signals are processed simultaneously to determine information associated with the buried utility.  (Fig. 1; [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen as modified for the benefit of providing an efficient detection system.
Regarding claim 26, Nielsen discloses wherein the information associated with the location of the buried utility includes at least a position, a depth, and an orientation of the buried utility (Para. 0125). 
Regarding claim 34, Nielsen discloses a system for locating and/or mapping buried utilities, the system comprising: 
a positioning device including a master clock (Para [0158] - [0160], location tracking system 130 (GPS system) includes timing information, i.e. clock); and 
a plurality of magnetic field sensing locating devices mounted on a plurality of vehicles (fig. 4, multiple locate receivers 110 having RD antennas 127 to detect magnetic field) and coupled to the position device (Para [0140], multiple locate receivers used in “group” mode, in that all locate receivers are connected to each other. Thus, RF antenna 127 of a locate receiver is connected to a location tracking system 130), the plurality of magnetic field sensing locating devices including at least: 
a first locating device mounted on a vehicle to determine data associated with location of a buried utility at a first set of data points within a geographical region (Fig. 4; control electronics 112), the first locating device including a first slave clock programmed to synchronize to the master clock to timestamp the determined data at each of the first set of data points (Fig. 4; timing system 128; Para [0140] – “ in "group" mode, a locate device may act as a "worker" device or a "leader" device to facilitate consolidation of data collected by multiple devices”; Para [0160] – “the timing system 128 may be capable of registering the time and date using its internal clock, or alternatively timing system 128 may receive its time and date information from the location tracking system 130 (e.g., a GPS system) or from an external timing system, such as a remote computer or network, via communication interface 124”);  and 
a second locating device mounted on another vehicle to determine data associated with location of the buried utility at a second set of data points within the geographical region (Fig. 4; control electronics 112 of a different locate receiver 110), the second locating device including a second slave clock programmed to synchronize to the master clock to timestamp the determined data at each of the second set of data points (Fig. 4; timing system 128; Para [0140] – “ in "group" mode, a locate device may act as a "worker" device or a "leader" device to facilitate consolidation of data collected by multiple devices”); Para [0160] – “the timing system 128 may be capable of registering the time and date using its internal clock, or alternatively timing system 128 may receive its time and date information from the location tracking system 130 (e.g., a GPS system) or from an external timing system, such as a remote computer or network, via communication interface 124”);  and 
a processing unit coupled to the first and second locating devices and to the positioning device to receive and process the timestamped data at the first set of data points and the time stamped data at the second set of data points in a time domain to determine absolute positional data of the buried utility within the geographical region (Fig. 4; timestamped locate information can be sent to remote computer 150; Para. [0269] –“one or more remote computers 150 executing locate data algorithm 137, may additionally process various locate information and/or landmark information provided in real time from a locate receiver and/or stored in an electronic record of locate operation and control a display device (e.g., display 146 of locate receiver 110 or some other display device) to render a computer-generated visual representation of one or both of the locate information and landmark information.”). 
 Nielsen is silent wherein the magnetic field sensing locating devices and the first and second locating devices are mounted on one vehicle. However, Freer teaches wherein a first and second magnetic field sensing locating devices are mounted on a vehicle (para [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Freer into Nielsen for the benefit of providing a detection system on a vehicle for ease of implantation in quickly detecting utilities. 
Nielsen as modified is silent in a plurality of magnetic field sensing locating devices for sensing AC magnetic fields emitted from current flowing in a buried utility. Stolarczyk teaches sensing AC magnetic fields emitted from current flowing in a buried utility (Fig. 1; [0009]-[0011]; “three-axis magnetometer in a single pod can provide x,y,z magnetic axes measurements”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen for the benefit of providing an efficient detection system.
Nielsen as modified does not explicitly disclose mounting the devices on vehicles wherein the vehicle consists of one of an automobile, sport utility vehicle, and a truck. However, Stolarczyk is in the field of detecting underground objects and teaches carrying a detector on a vehicle, wherein the vehicle consists of one of an automobile, sport utility vehicle, and a truck (Fig. 1; car 102 having magnetic field detectors mounted thereto). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen as modified for the benefit of providing sensors on multiple types of vehicles in order to cover longer distances of travel with the sensing devices to increase buried object detection efficiency. 
Regarding claim 35, Nielsen discloses further comprising a non-transitory memory to store the timestamped data ([0027]-[0039]). 
Regarding claim 36, Nielsen discloses further comprising a remote server coupled to the first locating device, the second locating device, and to a plurality of other locating devices mounted on other vehicles to obtain and process the timestamped data to determine an optimized location information associated with the buried utility ([0027]-[0039]). 
Regarding claim 37, Freer discloses wherein the geographical region is a busy street, a highway, or a freeway (para. 0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Freer into Nielsen for the benefit of providing a detection system on a vehicle for ease of implantation in quickly detecting utilities.
 	Regarding claim 38, Nielsen discloses wherein the positioning device is one of a high precision global position system (GPS) system and a Global Navigation Satellite System (GNSS) system (location tracking 130). 

Claim(s) 27, 29-31 is/are rejected under 35 U.S.C. 103a as being unpatenetable over Freear et al., US 20150061659  in view of Stolarczyk et al., US 20160097879 in view of Stolarczyk et al., US 7675289
Regarding claim 27, Freear discloses a system for determining buried utility information, the system comprising: 
a plurality of magnetic field sensing locating devices, including at least a first locating device and a second locating device mounted on a vehicle to determine data associated with a location of the buried utility (Fig. 2 – sensors 16; Para. 0056 – “the support structure could also be arranged for mounting on a vehicle such as a trailer or cart or similar wheeled structure”);  
a support assembly made of at least partially non-metallic and non-electrically conductive material (Para [0055] – “a support structure that is preferably formed of materials which are transparent with respect to the magnetic field as far as possible.  Carbon fibre and/or plastic materials are used to this end), the support assembly including an elongated frame attached to and extending transversely from a hitch receiver of the vehicle and spaced-apart locator mounting assemblies fixed to the elongated frame to receive and support the corresponding first and second locating devices (as shown in Fig. 2, sensor arm 20, frame 12); and 
a positioning device supported on an elongated mast projecting outwardly from the support assembly (Fig. 2; position determining system 18, arm 22), the positioning device coupled to the first locating device and to the second locating device to generate absolute positional data of the buried utility based at least in part on the data determined by the first locating device and the second locating device (Para. 0071 – “co-ordinating concurrent readings for the magnetic field (typically in all directions) with position data”). 
Freear is silent in wherein sensing AC magnetic field signals emitted as a result of current flowing therein.  However, Stolarczyk sensing AC magnetic field signals emitted as a result of current flowing therein (Fig. 1; Para [0009]-[0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen as modified for the benefit of providing an efficient detection system.
Freer as modified does not explicitly disclose wherein the vehicle consists of one of an automobile, sport utility vehicle, and a truck. However, Stolarczyk is in the field of detecting underground objects and teaches carrying a detector on a vehicle, wherein the vehicle consists of one of an automobile, sport utility vehicle, and a truck (Fig. 1; car 102 having magnetic field detectors mounted thereto). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Freer as modified for the benefit of providing sensors on multiple types of vehicles in order to cover longer distances of travel with the sensing devices to increase buried object detection efficiency. 
Regarding claim 29, Freear discloses wherein the data determined by the first locating device is correlated with data determined by the second locating device based at least in part on the associated timestamps to generate the absolute positional data of the buried utility (para. 0071). 
Regarding claim 30, Freear discloses wherein the vehicle is one of fast moving vehicles such as those moving faster than about 10 meter per second (Para. 0056). 
Regarding claim 31, Freear discloses wherein the positioning device is one of a high precision global position system (GPS) system and a Global Navigation Satellite System (GNSS) system (Fig. 3). 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freear et al., US 20150061659 in view of Stolarczyk et al., US 20160097879 in view of Stolarczyk et al., US 7675289 in view of Nielsen et al., US 20100188245.
Regarding claim 28, Freer as modified is silent wherein the first and second locating devices each generate and associate timestamps with the determined data (para [0090]) but is silent in receiving a precise pulse synchronization signal obtained from the positioning device. Nielsen teaches receiving a precise pulse synchronization signal obtained from the positioning device (Fig. 4, 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Nielsen into Freer for the benefit of providing an efficient detection system for quickly detecting utilities.

Claim 32, 33, 46, 47, 50, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Stolarczyk et al., US 7675289
Regarding claim 32, Nielsen discloses a system for determining buried utility information, the system comprising a positioning device supplying a precise pulse synchronization signal (para [0160], location tracking system 130 comprising GPS sends timing signal to timing system);  
a magnetic field sensing locating device and coupled to the positioning device (Fig. 4; detection electronics 131 and the remaining elements of control electrons 112 not including the location tracking/ GPS 130), the magnetic field sensing locating device includes: 
at least one antenna node to sense magnetic fields emitted from a buried utility while moving along or across a path of the buried utility (Fig. 4; RF antenna 127);  and 
a processing unit coupled to the antenna node to receive the sensed magnetic fields and determine information pertaining to a location of the buried utility upon based on the sensed magnetic fields (Fig. 4; processor 118 and timing system 128), wherein the processing unit includes a timing circuit programmed to timestamp at least a portion of the determined information (Para. [0160] “the control electronics 112 may also include a timing system 128 having an internal clock (not shown), such as a crystal oscillator device, for processor 118”) relative to the precise pulse synchronization signal obtained from the positioning device (para. [0160] – “the timing system 128 may be capable of registering the time and date using its internal clock, or alternatively timing system 128 may receive its time and date information from the location tracking system 130 (e.g., a GPS system)”.  Timing system 128 sends the signal from GPS to processor in order to timestamp location information). 
Nielsen as modified does not explicitly disclose wherein the locator is mounted to a vehicle wherein the vehicle consists of one of an automobile, sport utility vehicle, and a truck. However, Stolarczyk is in the field of detecting underground objects and teaches carrying a detector on a vehicle, wherein the vehicle consists of one of an automobile, sport utility vehicle, and a truck (Fig. 1; car 102 having magnetic field detectors mounted thereto). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen for the benefit of providing sensors on multiple types of vehicles in order to cover longer distances of travel with the sensing devices to increase buried object detection efficiency. 
Regarding claim 33, Nielsen discloses wherein the positioning device is a Global Positioning System (GPS), but is silent precise pulse synchronization signal is a one pulse per second (1PPS) signal obtained from the GPS. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the 1pps output since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One would be motivated to provide the 1pps output as it is known to be useful in achieving a precise timing signal.
Regarding claim 46, Nielsen discloses a system for determining and mapping buried utility information, the method comprising:
obtaining data associated with location of a buried utility from a plurality of magnetic field sensing locating devices moving along or across a path of the buried utility (Para [0034] - in "group" mode, a locate device may act as a "worker" device or a "leader" device to facilitate consolidation of data collected by multiple devices);  
correlating the location data obtained from a plurality of different devices (Para. [0034] – consolidation of data);  
determining an optimized location information associated with the buried utility based at least in part on the correlation (Para. [0506] - the locate data may be cached in local memory 122 of the locate receiver, or may be transmitted to another locate receiver, which may act as a "leader" device, receiving the collected locate data from the other locate receivers used for the locate operation); and generating a map depicting the optimized location information associated with the buried utility for display on an electronic device associated with the corresponding vehicles (Fig. 12-14; map may be generated on the leader device or remote computer). 
Nielsen is silent wherein the devices are mounted onto a plurality of different vehicles and wherein the vehicles consist of one of an automobile, a sport utility vehicle and a truck.  However, Stolarczyk teaches locating devices mounted to a vehicle wherein the vehicles consist of one of an automobile, a sport utility vehicle and a truck (Fig. 1; car102). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Stolarczyk into Nielsen for the purpose of moving the sensors at greater speed and with ease. 
Regarding claim 47, Nielsen discloses wherein the location data comprises a plurality of data points (Para [0034]).
Regarding claim 50, Nielsen discloses wherein the data points are associated with corresponding timestamps (Fig. ; date/time 902). 
 	Regarding claim 51, Nielsen discloses wherein the data points from the plurality of different vehicles are correlated based on the associated timestamps to determine the optimized location information associated with the buried utility. Stolarczyk teaches a motorized vehicle (Fig. 1; 102). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Stolarczyk into Nielsen for the purpose of moving the sensors at greater speed and with ease.

Claims 43-45  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al., US 20100188245 in view of Stolarczyk et al., US 7675289 in view of Merewether et al., US 7443154
Regarding claim 43, Nielsen discloses a method for determining and mapping buried utility information, the method comprising: 
obtaining at one or more magnetic field sensing locating devices, data associated with sensing multi-frequency AC magnetic field signals (Fig. 4, 5; “two peak detection antennae 127a and 127b, which may be positioned substantially parallel to each other but at different positions within the locate receiver (e.g., at different heights)”, Para [0182], Para [0018]); 
receiving a velocity information associated with the vehicle (Figs. 15, 17; accelerometer 1708 may output velocity data); processing the sensed data in conjunction with the velocity information to determine information associated with a location of the buried utility (Figs. 4 &15; processor 118); and 
generating a map depicting the determined location information of the buried utility for display on an electronic device associated with the vehicle (Fig. 12-14). 
Nielsen is silent in sensing radio broadcast signals radiated from a buried utility and wherein the magnetic field sensing locating devices sense a direct signal component of the radio broadcast signal and the radiated component of the broadcast signal from the buried utility and process the broadcast signal components to separate the direct broadcast component of the radio broadcast signal from combination of the radiated broadcast signal component and the direct broadcast signal component wherein the locating devices are mounted on a vehicle wherein the vehicles consist of one of an automobile, a sport utility vehicle and a truck.  However, Stolarczyk teaches sensing radio broadcast signals radiated from a buried utility and multi-frequency AC magnetic fields (Abstract; re radiated broadcast signals are sensed from an opportunistic radio station or an EM illuminator 114 as in Fig. 1) and wherein the magnetic field sensing locating devices sense a direct signal component of the radio broadcast signal (Fig. 1; EM illuminator sends signal 116 and carrier synchronization information is carried back from EM-illuminator 114 to EM-gradiometer 106) and the radiated component of the broadcast signal from the buried utility (Fig. 1; signal 118 is a radiated component which is sensed by gradiometer 106) and process the broadcast signal components to separate the direct broadcast component of the radio broadcast signal from combination of the radiated broadcast signal component and the direct broadcast signal component (Fig. 1; Col. 3 lines 30-45; the scattered waves 118 and the carrier waves are both carried back to gradiometer 106, therefore the gradiomenter processes the direct component and the radiated components which are separate) and wherein the locating devices are mounted on a vehicle wherein the vehicles consist of one of an automobile, a sport utility vehicle and a truck (Fig. 1; equipment mounted to car 102). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Stolarczyk into Nielsen for the purpose of detecting all signals radiated from utilities for greater accuracy and redundancy in detecting properties of the buried elements.
Nielsen as modified is silent in sensing the magnetic field signals in three orthogonal axes. Mereweather is in the field of detecting buried utilities and teaches an antenna node is an omnidirectional antenna to sense the magnetic fields in three orthogonal axes (Title; Omnidirectional sonde having antenna assembly. See Col. 11 lines 45-50: “each node in antenna array 1008 produces three orthogonal signal components”) and wherein the locating device is mounted on a vehicle (Col. 15 lines 40-45; “vehicle mounted mapping locator”).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Mereweather into Nielsen as modified for the purpose of detecting magnetic fields in multiple directions in order to provide a more accurate measurement of the location of the buried asset without the need for the locator to be oriented correctly so that operator error is reduced.
Regarding claim 44, Nielsen discloses further comprising updating the location information of the buried utility on the map as the vehicle moves along or across a path of the buried utility (Figs. 1-17). 
Regarding claim 45, Nielsen discloses further comprising providing an audio and/or visual feedback to an operator of the vehicle when the vehicle moves away from a path of the buried utility (Figs. 1-17). 

Claim 48, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al., US 20100188245 in view of Stolarczyk, US 7675289 in view of Young et al., 20020184235
Regarding claim 48, Nielsen is silent in further comprising ranking data points associated with the location data. However, Young teaches ranking data points associated with the location data (fig. 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Young into Nielsen for the benefit of providing a detection system which is more reliable. 
 	Regarding claim 49, Nielsen is silent in wherein the optimized location information is determined based in part on the ranking. However, Young teaches wherein the optimized location information is determined based in part on the ranking (fig. 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Young into Nielsen for the benefit of providing a detection system which is more reliable.
Claim(s) 52-54 is/are rejected under 35 U.S.C. 103(a) as unpatentable under Young et al., 20020184235 in view of Stolarczyk et al., US 7675289
Regarding claim 52, discloses a method for determining and mapping buried utility information, the method comprising: 
		obtaining, collaboratively, data associated with location of a buried utility from a plurality of magnetic field sensing locating devices (Fig. 7; Para [0093] –“utility conduits 24 may be equipped to generate signals that can be detected by the detectors D3 35c and Dn 35n, or the underground object may exhibit certain distinguishable characteristics that can be detected (e.g., heat, magnetic field, etc.)”) mounted onto a plurality of different motorized vehicles moving along or across a path of the buried utility (Para.[0056] “provided on a portable platform(s) and towed by a small vehicle, such as an all-terrain vehicle”); 
	ascertaining a set of locations for the buried utility based on the collaborated location data (Para. [0167]; FIG. 16; conduit 24 is shown in a city section based on the detection); 
	evaluating probability scores for the set of locations (Fig. 16; Para. [0167]; “the mapped regions identified as MAP Al and MAP A2 have associated confidence levels X1 and X2, respectively.  Other mapped regions are shown to have confidence levels X3 and X4”; confidence levels X1, X2, X3, X4 and Y are probability scores for the locations);  and 
	generating a map depicting a probability contour indicative of probable locations of the buried utility based in part on the probability scores (Para. [0169]; FIG. 17; depiction of a user interface display 700 based on the confidence level). 
	Young is silent in wherein the motorized vehicles each consist of one of an automobile, a sport utility vehicle, and a truck. However, Stolarczyk is in the field of detecting buried utilities with detectors on vehicles and teaches wherein the motorized vehicles each consist of one of an automobile, a sport utility vehicle, and a truck. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Young for the benefit of providing sensors on multiple types of vehicles in order to provide ease of use with available vehicles. 
Regarding claim 53, Young teaches wherein the data are associated with corresponding timestamps ([0066]-[0080]). 
 	Regarding claim 54, Young discloses wherein the data obtained from the plurality of different motorized vehicles are correlated based on at least on the associated timestamps to ascertain the set of locations for the buried utility ([0066]-[0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868